Citation Nr: 1813937	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968 and from September 1981 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The Veteran testified at a January 2015 Board hearing before the undersigned.  A transcript of that proceeding is associated with the Veteran's VBMS record.  In December 2015, the issue was remanded for further development.

The Board notes that in November 2017, the Veteran perfected an appeal to the separate issue as to whether there was clear and unmistakable error in a September 2011 rating decision that denied entitlement to service connection for bilateral knee disorders to include arthritis.  A Board hearing on this issue is still pending.  As such, that issue will be addressed by the Board at a later date.


FINDING OF FACT

The Veteran is not shown to have a bilateral hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by service, nor may a bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran contends that he has a bilateral hearing loss disability that was caused by exposure to acoustic trauma in service.  He testified at the January 2015 Board hearing that he was exposed to loud noise when he worked with field artillery and that the hearing protection he was issued was insufficient to fully protect his ears while around such extremely loud noise.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  A sensorineural hearing loss may be presumed to have been incurred inservice if it was compensably disabling within a year of a veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the Board has reviewed all of the evidence of record, and finds that the preponderance of the evidence indicates that the Veteran does not have a current hearing loss disability for VA compensation purposes.

The service treatment records do not show any evidence of hearing loss that meets the definition of a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran's hearing thresholds at his retirement examination in February 1999 were from 0 to 15 decibels at 500-4000 Hertz in both ears, and examination of the ears was normal.  None of the Veteran's examinations held throughout his service show that he had, at any time, a hearing loss disability under 38 C.F.R. § 3.385 in either ear.

In October 2010, the Veteran was afforded a VA audiological examination.  The Veteran reported exposure to artillery noise in service.  Audiometric testing was performed, and revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
5
10
20
35
LEFT EAR
5
5
5
15
20

Speech recognition testing revealed speech recognition ability of 94 percent in both ears.

The Veteran also attended a more recent VA examination in February 2016.  At this examination, audiometric testing revealed pure tone thresholds, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
10
15
30
35
LEFT EAR
10
10
15
20
30

Speech recognition testing revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.

The Veteran had reported that he underwent a hearing test at the Bay Pines VA Medical Center in approximately 2011.  This treatment record was requested, and the medical center responded that they only had with the audiogram from the October 2010 VA examination.  The Veteran has also submitted an October 2010 audioscope screening form, which notes some hearing loss at 2000 and 4000 Hertz, but does not provide any further data with which to evaluate his hearing levels.  

The Veteran was contacted in August 2016 and certified that there were no outstanding medical records at the Bay Pines VA Healthcare System from 2011 to the present which pertained to the diagnosis of hearing loss.  The Board therefore finds that there is no further outstanding evidence which needs to be obtained or which would be relevant to the current issue on appeal.

As is clear from the above, the evidence shows that the Veteran has not in the past and does not currently exhibit a "hearing loss disability" as that term is defined by 38 C.F.R. § 3.385.  The VA examinations in October 2010 and February 2016, show pure tone thresholds and speech recognition testing results which are not of sufficient severity to be classified as a disability for VA purposes.

The Board acknowledges the Veteran's complaints that VA examination testing is performed in a quiet environment that does not mirror the experiences of normal, daily life where the environment may be much noisier.  VA regulations are very clear, however, that the auditory thresholds described in  38 C.F.R. § 3.385 must be met before hearing loss can be considered a disability for VA purposes, regardless of whether the Veteran does experience some decreased hearing acuity or occasional difficulty hearing in noisy environments.  

To the extent that the Veteran has argued that the VA examinations performed were not fully adequate for the purpose of determining the merits of his claim, the evidence does not show any error or inadequacy in the examinations conducted, and they are deemed by the Board to be an accurate and highly probative picture of the whether the Veteran's bilateral hearing loss rises to the level of a disability for VA purposes.  Additionally, the Veteran testified at the January 2015 Board hearing that he has also experienced ringing in his ears, but the Veteran has not actually filed a claim of entitlement to service connection for tinnitus, and he has not expressed a desire to file such a claim in any of his correspondence.  

VA regulation specifically defines the parameters of a hearing loss disability for compensation purposes, and the Veteran in this case does not meet the criteria for establishing a current disability.  Id.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the audiometric testing during the course of the claim and prior to the claim does not reflect a hearing loss disability in either the right or the left ear for VA purposes, service connection is not warranted.

The Board acknowledges that the Veteran is competent to describe experiencing extremely loud noise during service and any symptomatology regarding perceived hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, his opinion as to the degree of hearing loss is not a competent medical opinion.  In this regard, determining the degree of hearing loss requires audiological examination and testing by a qualified professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, the most probative evidence of record comes from the audiological examinations the Veteran has undergone rather than from his subjective assessment of the extent of his hearing loss.

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that a bilateral hearing loss has not at any time been shown to meet the criteria for a hearing loss disability for VA purposes.  The claim for service connection must therefore be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


